 



EXHIBIT 10.2
NOTE: Stock options granted to members of the Management Committee (“Optionees”)
of U.S. Bancorp (the “Company”) after April 17, 2007 will have the terms and
conditions set forth in each Optionee’s grant summary (the “Grant Summary”),
which can be accessed on the Citigroup/Smith Barney Benefit Access Website at
www.benefitaccess.com. The Grant Summary may be viewed at any time on this
Website, and the Grant Summary may also be printed out. In addition to the
individual terms and conditions set forth in the Grant Summary, each stock
option will have the terms and conditions set forth in the form of Non-Qualified
Stock Option Agreement below. As a condition to each stock option grant,
Optionee accepts the terms and conditions of the Grant Summary and the
Non-Qualified Stock Option Agreement.
U.S. BANCORP
NON-QUALIFIED STOCK OPTION AGREEMENT
THIS AGREEMENT sets forth the terms and conditions of a stock option for the
purchase of Common Stock, par value $0.01 per share (“Common Stock”), of the
Company granted to each Optionee by the Company pursuant to its 2007 Stock
Incentive Plan (the “Plan”).
The Company and Optionee agree as follows:

1.   Grant of Option.       Subject to the terms and conditions of this
Agreement, the Company grants Optionee the right and option (the “Option”) to
purchase all or any part of an aggregate of the number of shares of Common Stock
set forth in Optionee’s Grant Summary at the exercise price per share set forth
in the Grant Summary. The date of grant of the Option (the “Grant Date”) and the
expiration date of the Option (the “Expiration Date”) are also set forth in
Optionee’s Grant Summary. The Option is not intended to be an incentive stock
option within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended.   2.   Vesting of Exercise Rights; Expiration Date.      
(a)   Subject to the terms and conditions of this Agreement, the Option may be
exercised by Optionee [insert vesting schedule]. The Option shall terminate at
the close of business on the Expiration Date, or on such earlier date as
provided in this Agreement.       (b)   Notwithstanding the vesting provision
contained in Section 2(a) above, but subject to the other terms and conditions
of this Agreement, the Option may be exercised in full immediately upon a
Qualifying Termination (as defined below). For purposes of this Agreement, the
following terms shall have the following definitions:

  (i)   “Affiliate” shall be defined as defined in Rule 12b-2 promulgated under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”).     (ii)  
“Announcement Date” shall mean the date of the public announcement of the
transaction, event or course of action that results in a Change in Control.    
(iii)   “Cause” shall mean (A) the continued failure by Optionee to
substantially perform Optionee’s duties with the Company or any Affiliate (other
than any such failure resulting from Optionee’s Disability (as defined in
Section 3(c))), after a demand for substantial performance is delivered to
Optionee that specifically identifies the manner





--------------------------------------------------------------------------------



 



      in which the Company believes that Optionee has not substantially
performed Optionee’s duties, and Optionee has failed to resume substantial
performance of Optionee’s duties on a continuous basis, (B) gross and willful
misconduct during the course of employment (regardless of whether the misconduct
occurs on the Company’s premises), including, without limitation, theft,
assault, battery, malicious destruction of property, arson, sabotage,
embezzlement, harassment, acts or omissions which violate the Company’s rules or
policies (such as breaches of confidentiality), or other conduct which
demonstrates a willful or reckless disregard of the interests of the Company or
its Affiliates or (C) Optionee’s conviction of a crime (including, without
limitation, a misdemeanor offense) which impairs Optionee’s ability
substantially to perform Optionee’s duties with the Company.     (iv)   “Change
in Control” shall mean any of the following occurring after the date of this
Agreement:

  (A)   The acquisition by any Person (as defined in Section 2(b)(vi)) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 35% or more of either (1) the then outstanding shares of Common
Stock (the “Outstanding Company Common Stock”) or (2) the combined voting power
of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this clause (A), the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by a subsidiary of the Company or any employee benefit
plan (or related trust) sponsored or maintained by the Company or a subsidiary
of the Company (a “Company Entity”) or (iv) any acquisition by any corporation
pursuant to a transaction which complies with clause (i), (ii) or (iii) of this
clause (A); or     (B)   Individuals who, as of the Grant Date, constitute the
Company’s Board of Directors (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors (except as a result of
the death, retirement or disability of one or more members of the Incumbent
Board); provided, however, that any individual becoming a director subsequent to
the date of this Agreement whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, (1) any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Incumbent Board, (2) any
director designated by or on behalf of a Person who has entered into an
agreement with the Company (or which is contemplating entering into an
agreement) to effect a Business Combination (as defined in Section 2(b)(iv)(C))
with one or more entities that are not Company Entities or (3) any director who
serves in connection with the act of the Board of Directors of increasing the
number of directors and filling vacancies in connection with, or in
contemplation of, any such Business Combination; or

2



--------------------------------------------------------------------------------



 



  (C)   Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock or the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation which as
a result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (2) no Person (excluding any
Company Entity or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 35% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (3) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board of Directors, providing for
such Business Combination; or     (D)   Approval by the shareholders of the
Company of a complete liquidation or dissolution of the Company.

(v)   “Notice of Termination” shall mean a written notice which sets forth the
date of termination of Optionee’s employment.   (vi)   “Person” shall be defined
as defined in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.   (vii)  
“Qualifying Termination” shall mean a termination of Optionee’s employment with
the Company or its Affiliates by the Company for any reason other than Cause
within 12 months following a Change in Control; provided, however, that any such
termination shall not be a Qualifying Termination if Optionee has been notified
in writing more than 30 days prior to the Announcement Date that Optionee’s
employment with the Company is not expected to continue for more than 12 months
following the date of such notification; provided that such exclusion from
Qualifying Termination shall only apply if Optionee’s employment with the
Company is terminated within such 12 month period; and provided, further, that
any such termination shall not be a Qualifying Termination if Optionee has
announced in writing, prior to the date the Company provides Notice of
Termination to Optionee, the intention to terminate employment, subject to the
condition that any such termination by the Company prior to Optionee’s stated
termination date shall be deemed to be termination by Optionee on such stated
date unless termination by the Company is for Optionee’s gross and willful
misconduct.



3



--------------------------------------------------------------------------------



 



3. Effect of Termination of Employment

  (a)   The Option shall terminate and may no longer be exercised if Optionee
ceases to be employed by the Company or any Affiliate, except that:

  (i)   If Optionee’s employment shall be terminated for any reason other than
Cause, death, Disability, Retirement (as defined in Section 3(c)) or Early
Retirement (as defined in Section 3(c)), Optionee may at any time within a
period of 90 days after such termination, but not after the termination date of
the Option, exercise the option to the extent that Option was exercisable by
Optionee on the date of the termination of employment.     (ii)   If Optionee’s
employment shall be terminated by reason of Cause, the Option shall be
terminated as of the date of the misconduct.     (iii)   If Optionee shall die
while in the employ of the Company or any Affiliate or within 90 days after
termination of employment for any reason other than Cause, the Option will be
fully exercisable in whole or in part, notwithstanding the vesting provisions
contained in Section 2(a) or Section 2(b), at any time up to the last day of the
three year period commencing on the date of Optionee’s termination of employment
(or, if earlier, the termination date of the Option), by the personal
representatives or administrators of Optionee or by any Person or Persons to
whom the Option has been transferred by will or the applicable laws of descent
and distribution.     (iv)   If Optionee’s employment shall be terminated by
reason of Disability, the Optionee may exercise the Option in accordance with
the terms as though such termination had never occurred, so long as Optionee has
complied with the terms of any confidentiality and nonsolicitation agreement
between the Company and Optionee (a “Confidentiality and Nonsolicitation
Agreement”). If Optionee violates the terms of any such Confidentiality and
Nonsolicitation Agreement after termination of employment by reason of
Disability, the Option shall terminate and may no longer be exercised by
Optionee upon the occurrence of any such violation. If Optionee shall die
following a termination of employment by reason of Disability, the Option may be
exercised in accordance with its terms by the personal representatives or
administrators of Optionee or by any Person or Persons to whom the Option has
been transferred by will or the applicable laws of descent and distribution.    
(v)   If Optionee’s employment shall be terminated by reason of Retirement, the
Optionee may exercise the Option in accordance with the terms as though such
termination had never occurred, so long as Optionee has complied with the terms
of any Confidentiality and Nonsolicitation Agreement. If Optionee violates the
terms of any such Confidentiality and Nonsolicitation Agreement after
termination of employment by reason of Retirement, the Option shall terminate
and may no longer be exercised by Optionee upon the occurrence of any such
violation. If Optionee shall die following a termination of employment by reason
of Retirement but prior to the termination date of the Option, the Option may be
exercised in accordance with its terms by the personal representatives or
administrators of Optionee or by any Person or Persons to whom the Option has
been transferred by will or the applicable laws of descent and distribution.    
(vi)   If Optionee’s employment shall be terminated by reason of Early
Retirement, Optionee may at any time within a three year period after such
termination, but not after the

4



--------------------------------------------------------------------------------



 



termination of the Option, exercise the Option to the extent that it was
exercisable by Optionee on the date of the termination of employment, so long as
Optionee has complied with the terms of any Confidentiality and Nonsolicitation
Agreement. If Optionee violates the terms of any such Confidentiality and
Nonsolicitation Agreement after termination of employment by reason of Early
Retirement, the Option shall terminate and may no longer be exercised by
Optionee upon the occurrence of any such violation. If Optionee shall die
following a termination of employment by reason of Early Retirement but prior to
the termination date of the Option, the Option may be exercised in accordance
with its terms by the personal representatives or administrators of Optionee or
by any Person or Persons to whom the Option has been transferred by will or the
applicable laws of descent and distribution.

  (b)   Notwithstanding the provisions contained in Section 3(a), but subject to
the other terms and conditions of this Agreement, in the event that Optionee’s
employment is terminated pursuant to a Qualifying Termination, Optionee shall
have the right to exercise the Option in whole or in part at any time within a
one year period after such termination of employment; provided that no provision
of this paragraph shall shorten the period in which the Option may be exercised
in the event of death, Disability, Retirement or Early Retirement; and, provided
further, that no Option shall be exercisable after the expiration of the term of
the Option.     (c)   For purposes of this Agreement, (A) “Retirement” means
termination of employment (other than for gross and willful misconduct) by a
Person who is age 59 1/2 or older and has 10 or more years of employment with
the Company or its Affiliates, (B) “Early Retirement” means termination of
employment (other than for gross and willful misconduct) by a Person who is age
55 or older and has 10 or more years of employment with the Company or its
Affiliates and (C) “Disability” means leaving active employment and qualifying
for and receiving disability benefits under the Company’s long-term disability
programs as in effect from time to time.

4.   Securities Law Compliance       The exercise of all or any portion of this
Option shall only be effective at such time that the sale of Common Stock issued
pursuant to such exercise will not violate any state or federal securities or
other laws. The Company is under no obligation to effect any registration of the
stock subject to the Option under the Securities Act of 1933 or to effect any
state registration or qualification of such Common Stock. The Company may, in
its sole discretion, defer the effectiveness of any full or partial exercise of
the Option in order to ensure that the issuance of stock upon exercise will be
in compliance with federal or state securities laws and the rules of the New
York Stock Exchange or any other exchange upon which the Company’s Common Stock
is traded.   5.   Method of Exercise of Option       Subject to the foregoing,
the Option may be exercised in whole or part from time to time by serving
written notice of exercise on the Company at its principal executive offices, to
the attention of the Company’s Executive Compensation Department or to its
properly designated agent serving from time to time. The notice shall state the
number of shares as to which the Option is being exercised and be accompanied by
payment of the purchase price. Optionee may, at Optionee’s election, pay the
purchase price (a) by check payable to the Company, (b) in previously owned

5



--------------------------------------------------------------------------------



 



    shares of the Company’s Common Stock or (c) in any combination of the two,
in each case having a Fair Market Value (as defined in the Plan) on the exercise
date equal to the applicable exercise price. Optionee may, at Optionee’s
election, exercise the Option, in whole or in part, by providing the Company
with an attestation that such previously owned shares of the Company’s Common
Stock are owned by Optionee, in which case the number of previously owned shares
having a Fair Market Value equal to the exercise price (or appropriate portion
of the exercise price) will be withheld from the number of shares issued to
Optionee pursuant to the exercise of the Option. Previously owned shares used as
provided in the two immediately preceding sentences must have been owned by
Optionee for a minimum of six months prior to the date of exercise of the Option
for this method of payment to apply.   6.   Income Tax Withholding       To
provide the Company with the opportunity to claim the benefit of any income tax
deduction which may be available to it upon the exercise of the Option, and to
comply with all applicable federal or state income tax laws or regulations, the
Company may take such action as it deems appropriate to ensure that all
applicable federal or state payroll, withholding, income or other taxes, which
are the sole and absolute responsibility of Optionee, are withheld or collected
from Optionee. The Optionee may, at Optionee’s election, satisfy applicable tax
withholding obligations by (i) electing to have the Company withhold a portion
of the shares of Common Stock otherwise to be delivered upon exercise of such
Option having a Fair Market Value equal to the amount of such taxes or
(ii) delivering to the Company shares of Common Stock other than the shares
issuable upon exercise of such Option having a Fair Market Value equal to the
amount of such taxes. The election must be made on or before the date that the
amount of tax to be withheld is determined.   7.   Miscellaneous

  (a)   This Agreement shall not give Optionee any right with respect to
continuance of employment with the Company or any Affiliate, nor will it
interfere in any way with the right of the Company or any Affiliate to terminate
such employment at any time. In addition, the Company or any Affiliate may at
any time dismiss Optionee from employment, free from any liability or claim
under the Plan. The holder of the Option will not be deemed to be the holder of
any shares subject to the Option unless and until the Option has been exercised
and the purchase price of the shares purchased has been paid.     (b)   Except
pursuant to terms approved by the Compensation Committee of the Board of
Directors (the “Committee”), the Option may not be transferred, except by will
or the laws of descent and distribution to the extent provided in
Section 3(a)(iii) or Section 3(a)(iv) , and during Optionee’s lifetime the
Option is exercisable only by Optionee (or by Optionee’s guardian or legal
representative in the case of Disability).     (c)   In the event that any
dividend or other distribution (whether in the form of cash, shares of Common
Stock, or other securities or other property), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase or exchange of Common Stock or other securities of the
Company or other similar corporate transaction or event affecting the stock
subject to the Option would be reasonably likely to result in the diminution or
enlargement of any of the benefits or potential benefits intended to

6



--------------------------------------------------------------------------------



 



      be made available under the Option (including, without limitation, the
benefits or potential benefits of provisions relating to the term, vesting or
exercisability of the Option, and any “change in control” provision), the
Committee shall, in order to prevent such diminution or enlargement of any such
benefits or potential benefits, adjust any or all of (i) the number and type of
shares (or other securities or other property) subject to the Option and
(ii) the exercise price with respect to the Option; provided, however, that the
number of shares covered by the Option shall always be a whole number. Without
limiting the foregoing, if any capital reorganization or reclassification of the
capital stock of the Company, or consolidation or merger of the Company with
another corporation, or the sale of all or substantially all of the Company’s
assets to another corporation, shall be effected in such a way that holders of
the Company’s Common Stock shall be entitled to receive stock, securities, cash
or other assets with respect to or in exchange for such shares, Optionee shall
have the right to purchase and receive upon the basis and upon the terms and
conditions specified in this Agreement and in lieu of the shares of the Common
Stock of the Company immediately available for purchase and receivable upon the
exercise of the Option, with appropriate adjustments to prevent diminution or
enlargement of benefits or potential benefits intended to be made available
under the Option, such shares of stock, other securities, cash or other assets
as would have been issued or delivered to Optionee if Optionee had exercised the
Option and had received such shares of Common Stock prior to such
reorganization, reclassification, consolidation, merger or sale. The Company
shall not effect any such consolidation, merger or sale unless prior to the
consummation thereof the successor corporation (if other than the Company)
resulting from such consolidation or merger or the corporation purchasing such
assets shall assume by written instrument the obligation to deliver to Optionee
such shares of stock, securities, cash or other assets as, in accordance with
the foregoing provisions, Optionee may be entitled to purchase or receive.    
(d)   The Company shall at all times during the term of the Option reserve and
keep available such number of shares of the Company’s Common Stock as will be
sufficient to satisfy the requirements of this Agreement.     (e)   The Option
is issued pursuant to the Plan and is subject to its terms. The Plan is
available for inspection during business hours at the principal office of the
Company. In addition, the Plan may be viewed on the U.S. Bancorp Intranet
Website in the Human Resources, Compensation section of such website.

8.   Governing Law       This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota.

7